Filed 12/17/21 P. v. Flores CA1/5
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 THE PEOPLE,
             Plaintiff and Respondent,                                     A160578, A161643
 v.
 MOISES FLORES,                                                            (Sonoma County
             Defendant and Appellant.                                      Super. Ct. No. SCR7311481)


         Defendant Moises Flores entered a no contest plea to one felony count
of committing a lewd act on a child under age 14 (hereinafter, victim).1 The
trial court sentenced defendant to the middle term of six years in prison and
denied his invitation under Penal Code section 1170, subdivision (d)2 to recall
the sentence. Before us is defendant’s consolidated appeal from the judgment
(A160578) and the trial court’s denial of his invitation to recall his sentence
(A161643). We affirm the judgment and dismiss defendant’s appeal from the
recall denial as taken from a nonappealable order.




         1   The victim was 12 years old.
         2   Unless otherwise stated, all statutory citations herein are to the Penal
Code.


                                                                1
              FACTUAL AND PROCEDURAL BACKGROUND
      On September 13, 2019, a felony complaint was filed charging
defendant with one count of committing a lewd act (kissing on the mouth) on
a child under age 14 in violation of section 288, subdivision (a) and three
counts of committing forcible lewd acts (touching the breasts, kissing the
neck, and biting the neck) on a child under age 14 in violation of section 288,
subdivision (b). These charges stemmed from the following course of events.
      On September 7, 2019, the victim’s mother reported to police that
defendant, the live-in boyfriend of the victim’s older sister, repeatedly made
sexual advances toward the victim while she was staying at her father’s
house over the previous month.3
      On September 11, 2019, the victim was interviewed at the Redwood
Children’s Center. She described several recent incidents of abuse involving
defendant. The first incident occurred recently, about 1:00 a.m., when the
victim was sitting on the couch watching television and the rest of the family
was asleep. Defendant surprised her from behind and touched her in an
abnormal way. Although the victim told defendant “ ‘stop’ ” and “ ‘no,’ ” he
sat on her and kissed her. Defendant bit her neck and gave her a hickey as
she tried to push him off. He also touched her “ ‘chest area’ ” over her bra
with his hand and put his tongue in her mouth. Although the victim
continued to say “ ‘no,’ ” she could not move defendant because he was still
sitting on her. When the incident was over, the victim went to her bedroom
and shut the door. Since the door had no lock, the victim placed items in
front of it to barricade herself inside. The victim had a purple mark and bite
marks on her neck.



      3   Defendant lived at the victim’s father’s house.


                                         2
      Another time, about 12:30 a.m. during Labor Day weekend, defendant
petted the victim’s head, prompting her to slap his hand away and repeatedly
tell him to leave. He finally did.
      The victim recalled a third incident when she was sitting on a chair.
Defendant tried to sit on her, but she kneed him in the jaw as hard as she
could and he left. The victim also recalled defendant complimenting her and
taking photos of her on Snapchat. He denied it, but she saw flashes go off.
      On September 11, 2019, the victim and a detective assigned to her case
initiated a pretext communication to defendant via Snapchat. During their
conversation, defendant denied kissing her, giving her a hickey, or touching
her breasts. Defendant claimed he had been “playing” and they “accidentally
bumped heads,” and stated, “ ‘Oh, I don’t remember tbh [to be honest]. I was
super drunk.’ ” When the victim told defendant what she remembered, he
responded, “ ‘I’m sorry. I don’t want you to feel that way. It was all my
fault.’ ” Defendant told the victim he would only kiss her again if she wanted
him to, but he would ask first.
      Later that day, defendant was arrested. During his police interview,
defendant recalled an incident when he sat on the victim and, when he
turned his head, his lips accidentally touched hers. Defendant denied giving
her a hickey or touching her breasts. He also denied being drunk and could
not explain why he told the victim otherwise. Later in the interview,
defendant admitted drinking but claimed not to have been impaired. He
denied any intention of kissing her again, even if she consented.
      On March 5, 2020, defendant pleaded no contest to one count of
committing a lewd act on a child under age 14, a serious and violent felony
within the meaning of sections 1192.7, subdivision (c) and 667.5,
subdivision (c). Defendant’s plea was an open plea with a maximum term set



                                       3
at eight years in prison. Defendant also agreed the trial court could consider
the three dismissed counts under section 288, subdivision (b) when
determining his sentence.
      A probation officer interviewed defendant in anticipation of sentencing.
Defendant “declined to discuss the details of the offense but accepted
responsibility for what the victim reported occurred.” Defendant was
remorseful, stating, “ ‘I’m ashamed of myself.’ ” He denied being sexually
attracted to young girls and insisted he would not engage in such conduct
again. Using a risk assessment instrument known as Static-99R, probation
assessed defendant’s risk level for being convicted of another sexual offense
within five years if released on probation as “average . . . .” The probation
department recommended that the court appoint a psychologist or
psychiatrist to evaluate defendant pursuant to sections 288.1 and 1203.067, a
prerequisite to placing him on probation.4
      The trial court granted probation’s request for appointment of an
expert under section 288.1, and on July 7, 2020, Dr. Kevin T. Kelly, Ph.D., a
licensed psychologist, examined defendant. In his report to the court,
Dr. Kelly opined defendant was an “excellent candidate for group treatment
of sexual offense” and was likely to successfully complete a probationary
period and not to reoffend. Dr. Kelly based his opinions on several findings,
including the fact that defendant admitted his offense, volunteered an
apology, and showed a “favorable amount of insight and self-analysis . . . .”



      4 Section 288.1 provides in relevant part: “Any person convicted of
committing any lewd or lascivious act . . . [on] a child under the age of 14
years shall not have his or her sentence suspended until the court obtains a
report from a reputable psychiatrist, from a reputable psychologist who
meets the standards set forth in Section 1027, as to the mental condition of
that person.” (Accord, § 1203.067, subd. (a)(3).)


                                       4
      On July 16, 2020, the probation department offered a supplemental
report in light of Dr. Kelly’s report, in which it recommended that defendant
be placed on supervised probation for four years with conditions that would
include serving 12 months in jail and completing programs and services
targeting his risk factors as directed by the probation officer and jail
personnel.
      The sentencing hearing was held on July 21, 2020. The court heard
statements from the victim’s parents describing their daughter’s deep trauma
from defendant’s actions. The prosecutor then asked the court to sentence
defendant to prison, pointing out that Dr. Kelly’s report failed to account for
“the true severity of the crimes and the impact on the victim . . . .” The
prosecutor noted the report failed to acknowledge “the forcible elements of
what had occurred, which is in front of the Court for consideration, due to
Harvey[5] waivers,” and defendant’s minimization of the severity of his
actions. (Italics added.) Defense counsel asked the court to follow Dr. Kelly’s
recommendations and place defendant on probation and in a treatment
program.
      In ruling, the court found the factors in mitigation and aggravation
were “balanced . . . .” The court then focused on defendant’s minimization of
the severity of his actions to both Dr. Kelly and the probation officer and his
violation of a position of trust in the victim’s family, concluding: “You had a
place in their home. And you were a trusted member, really sort of
collaterally, of their family by extension. And to have their child have to feel
like she had to continuously run, to avoid you, into her room and throw you
out of her room, is just really unconscionable. I think it would have been a
different instance if we were talking about one very isolated event. But this,

      5   People v. Harvey (1979) 25 Cal.3d 754.


                                        5
to the Court, looks like it was ongoing. It was ongoing for a substantial
period of time. And the level of responsibility that has been taken, I think
is—doesn’t rise to the level for what actually occurred.”
      Based on these facts, the court denied probation and sentenced
defendant to the midterm of six years. The court also imposed a lifetime
registration requirement (§ 290). After imposing various fees and fines, the
court reserved the issue of victim restitution and dismissed the remaining
counts with a Harvey waiver on the prosecutor’s motion. Defendant filed a
timely notice of appeal on July 22, 2020 (A160578).
      On October 6, 2020, defendant filed an invitation to recall his sentence
pursuant to section 1170, subdivision (d), which the prosecution opposed. On
December 2, 2020, the court declined defendant’s invitation, prompting his
second notice of appeal as to that order (A161643).
      Case Nos. A161643 and A160578 were consolidated for purposes of this
appeal on January 15, 2021.
                                DISCUSSION
      Defendant contends the trial court abused its discretion by choosing a
six-year term over probation and refusing to recall the sentence. He reasons
that the court: (1) arbitrarily disregarded the recommendations of the court-
appointed expert and probation department; (2) improperly relied on the
victim’s age, an element of his crime, as a factor in its sentencing choice; and
(3) imposed a “disproportionate” sentence contrary to section 1170. We begin
with the governing law.
      “Following a defendant’s conviction of a crime, the sentencing court
may choose among a variety of dispositional options. One option is to release
the offender on probation. ‘Probation is generally reserved for convicted
criminals whose conditional release into society poses minimal risk to public



                                        6
safety and promotes rehabilitation.’ [Citation.] A grant of probation is
‘qualitatively different from such traditional forms of punishment as fines or
imprisonment. Probation is neither “punishment” (see § 15) nor a criminal
“judgment” (see § 1445). Instead, courts deem probation an act of clemency
in lieu of punishment [citation], and its primary purpose is rehabilitative in
nature [citation].’ [Citation.] Accordingly, we have explained that a grant of
probation is an act of grace or clemency, and an offender has no right or
privilege to be granted such release. [Citation.] Stated differently,
“[p]robation is not a right, but a privilege.’ [Citation.]” (People v. Moran
(2016) 1 Cal.5th 398, 402 (Moran); see Cal. Rules of Court, rule 4.4146
[criteria affecting decision to grant or deny probation include facts relating to
the crime and to the defendant].)
      A trial court has broad discretion to choose among its dispositional
options, and its choice will not be disturbed on appeal absent a manifest
abuse of that discretion. (Moran, supra, 1 Cal.5th at p. 402; People v.
Carbajal (1995) 10 Cal.4th 1114, 1120.) Stated otherwise, in reviewing the
matter on appeal, a trial court is presumed to have acted to achieve
legitimate sentencing objectives in the absence of a clear showing the
sentencing decision was irrational or arbitrary. (People v. Superior Court
(Du) (1992) 5 Cal.App.4th 822, 831.)
I.    The court did not arbitrarily reject Dr. Kelly and the probation
      department’s recommendation.
      Defendant contends the court abused its discretion by failing to adopt
the recommendation of Dr. Kelly and the probation officer to place him on
probation with conditions that include sexual offender group treatment.




      6   All citations to rules herein are to the California Rules of Court.


                                          7
Based on the record, we conclude the court had reasonable grounds to choose
a six-year prison term over probation.
      Defendant correctly notes that Dr. Kelly opined that he presented “a
very low risk of recidivism” and had “a good prognosis for rehabilitation . . . .”
The probation department endorsed Dr. Kelly’s opinions. However, the trial
court found defendant minimized the nature of his conduct to both Dr. Kelly
and the probation department. The court also noted defendant had no
acknowledgment of the severity of his abuse, which was “ongoing for a
substantial period of time.” The record supports these findings.
      For example, according to Dr. Kelly’s report, defendant “declined to
discuss [the] details” of the charges while acknowledging, “ ‘I made a mistake.
I touched her, my girlfriend’s sister. I pled no contest.’ ” Yet when Dr. Kelly
asked defendant whether he touched the victim more than once, defendant
responded, “ ‘No, once.’ ” Dr. Kelly appears to have accepted defendant’s
response at face value even though it is belied by the record, which reveals
multiple acts of sexual abuse, several of which involved use of force. Most
notably, the victim described defendant touching her breast and kissing her
and, when she repeatedly told him “ ‘no,’ ” he pinned her down by sitting on
her and holding her wrists. The victim “could not move Flores off her because
he weighed too much.” Another time, the victim was forced to “knee[] him in
the jaw as hard as she could” to escape his sexual advances. These forcible
acts, omitted from Dr. Kelly’s report, were before the court during sentencing
notwithstanding defendant’s no contest plea. (See People v. Barasa (2002)
103 Cal.App.4th 287, 291, fn. 3 [Harvey waiver permits sentencing judge to
consider facts underlying dismissed charges].)
      On this undisputed record, no basis exists for disturbing the court’s
decision to reject Dr. Kelly and the probation officer’s recommendation of



                                         8
probation and to sentence defendant to the midterm of six years. (See People
v. Superior Court (Du), supra, 5 Cal.App.4th at p. 831.)
II.   The court did not improperly rely on the victim’s age during
      sentencing.
      Defendant argues the trial court improperly relied on the victim’s age
(12), an element of his crime (see § 288, subd. (a)), when choosing the six-year
midterm over probation. (See People v. Wilson (1982) 135 Cal.App.3d 343,
358 [it is “impermissible dual use of facts for a court to impose an upper term
by using the same fact used to enhance the sentence”], disapproved on other
grounds in People v. Jones (1988) 46 Cal.3d 585, 600, fn. 8.) The factual
record reflects otherwise.
      At the sentencing hearing, the court found, “In aggravation, . . .
Mr. Flores did hold a position of trust within the household. He was a family
member for all purposes and he was trusted to be there. [¶] Additionally, the
victim in this case is a child and has been greatly impacted and especially
since it occurred in her own home. And that’s supposed to be our safe place
always, is our home. And to have that sense of security destroyed is not
something I’m sure that will easily be something that she can get over.”
      As this excerpt reflects, the court, notwithstanding its brief reference to
the victim’s youth, relied on two valid aggravating factors: the defendant’s
exploitation of a position of trust (see rules 4.414(a)(9), 4.421(b)(1)) and the
victim’s particular vulnerability in her own home late at night while her
family slept (see rules 4.414(a)(3), 4.421(a)(3)).7 Defendant does not dispute
the evidence supporting these findings. As such, there are no grounds for
disturbing them. (See People v. Clark (1990) 50 Cal.3d 583, 638 [the evidence

      7In the presentencing report, the probation officer found as an
additional aggravating factor defendant’s holding the victim’s wrists to
prevent her escape (rule 4.421(a)(11)).


                                        9
supported a finding of particular vulnerability where defendant “used his . . .
relationship with [the victim] and knowledge gained thereby to persuade her
to admit him to her apartment”]; People v. Williams (1991) 228 Cal.App.3d
146, 153 [even a single appropriate factor is sufficient to support an
aggravated term].) As noted ante, “ ‘[p]robation is not a right, but a
privilege.’ [Citation.]” (Moran, supra, 1 Cal.5th at p. 402.)
III.   The court imposed a proportionate sentence.
       Defendant also challenges his sentence as disproportionate within the
meaning of section 1170, subdivision (a)(1). This provision states: “The
Legislature finds and declares that the purpose of sentencing is public safety
achieved through punishment, rehabilitation, and restorative justice. When
a sentence includes incarceration, this purpose is best served by terms that
are proportionate to the seriousness of the offense with provision for
uniformity in the sentences of offenders committing the same offense under
similar circumstances.” (§ 1170, subd. (a)(1).)
       For the same reasons we rejected his previous arguments, we reject
this one. Put simply, defendant’s premise—to wit, that there are no
aggravating factors in this case—is mistaken. The record demonstrates that
not only did defendant minimize his actions to several individuals charged
with reviewing his case but also that his actions were repeated, ongoing, and
enabled by his position of trust in the victim’s home. These factors, without
more, support the court’s imposition of the middle term. (See § 1170, subd.
(a)(3) [“In any case in which the sentence prescribed by statute for a person
convicted of a public offense is a term of imprisonment in the state
prison . . . , the court shall sentence the defendant to one of the terms of
imprisonment specified unless the convicted person is given any other
disposition provided by law, including a fine, jail, probation”].) As stated



                                        10
already, “[w]hen a judgment of imprisonment is to be imposed and the
statute specifies three possible terms, the choice of the appropriate term shall
rest within the sound discretion of the court.” (§ 1170, subd. (b).)
IV.   Defendant lacks standing to challenge the court’s
      December 2, 2020 order.
      Last, defendant challenges the court’s denial of his “invitation” under
section 1170, subdivision (d)8 to recall his sentence. We agree with the
People that defendant lacks standing to bring this challenge.
      Under section 1237,9 a defendant may appeal (1) a “final judgment of
conviction” or (2) an order made after judgment which affects the substantial
rights of the party. The December 2, 2020 order declining defendant’s recall
invitation is neither.



      8  Section 1170, subdivision (d)(1) provides in relevant part: “When a
defendant subject to this section or subdivision (b) of Section 1168 has been
sentenced to be imprisoned in the state prison . . . and has been committed to
the custody of the secretary . . . , the court may, within 120 days of the date of
commitment on its own motion, or at any time upon the recommendation of
the secretary or the Board of Parole Hearings in the case of state prison
inmates . . . , recall the sentence and commitment previously ordered and
resentence the defendant in the same manner as if they had not previously
been sentenced, provided the new sentence, if any, is no greater than the
initial sentence.”
      9  Section 1237 provides: “An appeal may be taken by the defendant
from both of the following:
       “(a) Except as provided in Sections 1237.1, 1237.2, and 1237.5, from a
final judgment of conviction. A sentence, an order granting probation, or the
commitment of a defendant for insanity, the indeterminate commitment of a
defendant as a mentally disordered sex offender, or the commitment of a
defendant for controlled substance addiction shall be deemed to be a final
judgment within the meaning of this section. Upon appeal from a final
judgment the court may review any order denying a motion for a new trial.
       “(b) From any order made after judgment, affecting the substantial
rights of the party.”


                                       11
      First, the “final judgment” in this case, by which defendant was
sentenced to six years, was entered on July 21, 2020, and is the subject of
case No. A160578. Further, the trial court’s rejection of his invitation to
recall this sentence is not “[an] order made after judgment which affects the
substantial rights of the party” within the meaning of section 1237. (People
v. Pritchett (1993) 20 Cal.App.4th 190, 193–194.) As Pritchett explains:
“Section 1170, subdivision (d) does not confer standing on a defendant to
initiate a motion to recall a sentence. Instead, that section permits a court to
recall a sentence ‘on its own motion.’ (§ 1170, subd. (d), italics added;
[citations].) Consequently, the courts have uniformly held that an order
denying a defendant’s request to resentence pursuant to section 1170,
subdivision (d) is not appealable as an order affecting the substantial rights
of the party. This is because the defendant has no right to request such an
order in the first instance; consequently, his ‘substantial rights’ cannot be
affected by an order denying that which he had no right to request.
[Citations.]” (Pritchett, supra, at pp. 193–194.) Accordingly, defendant’s
appeal of the December 2, 2020 order, case No. A161643, must be dismissed.
                                DISPOSITION
      The judgment is affirmed in case No. A160578. Case No. A161643 is
dismissed.




                                       12
                                                _________________________
                                                Jackson, P. J.


WE CONCUR:


_________________________
Simons, J.


_________________________
Needham, J.




A160578, A161643/People v. Moises Flores




                                           13